NH                                                   01/20/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: PR 07-0011


                                        PR 07-0011
                                                                                  FILED
                                                                                   JAN 2 0 2022
                                                                                 Bowen Greenwood
                                                                               Cleric of Supreme Court
                                                                                  State of Montana
 IN THE MATTER OF CALLING A RETIRED                                   ORDER
 DISTRICT JUDGE TO ACTIVE SERVICE




       The Honorable John W. Parker, Judge of the District Court for the Eighth Judicial
District of the State of Montana, has requested the assistance of retired District Judge Mike
Salvagni to assume jurisdiction of the Cascade County Adult Drug Treatment Court, when
requested by Judge Parker, from February 1, 2022, through December 31, 2022.
       Judge Salvagni has retired under the provisions of the Montana Judges' Retirement
System and, being subject to call for duty pursuant to § 19-5-103(a) and (b), MCA, has
advised that he is agreeable to assisting the Eighth Judicial District Court with the
above-listed matters.
       IT IS HEREBY ORDERED:
       1. The Honorable Mike Salvagni, retired District Judge, is hereby called to active
service in the District Court of the Eighth Judicial District of the State of Montana, to
assume jurisdiction of and preside over the Cascade County Adult Drug Treatment Court
when requested frorn February 1, 2022, through December 31, 2022, and is hereby
authorized to proceed with any and all necessary hearings, opinions, and orders, including
final resolution of said matters.
       2. For all active service, Judge Salvagni shall be paid the salary compensation to
which he is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
       3. A copy of this Order shall be filed with the Clerk of Court of the Eighth Judicial
District, with the request that this Order be publicly posted for all counsel of record in all
cases scheduled in the Cascade County Adult Drug Treatment Court on the above-listed
dates.
         4. A copy of this Order shall also be furnished to the Honorable John W. Parker, the
Honorable Mike Salvagni, and to Cathy Pennie, Office of the Supreme Court
Administrator.
         This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereo
         DATED thisZo day of January, 2022.



                                                                 Chief Justice




                                               2